t c memo united_states tax_court charles okonkwo and cecilia okonkwo petitioners v commissioner of internal revenue respondent docket no filed date charles okonkwo and cecilia okonkwo pro sese michael w tan for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioners may deduct certain expenses and whether they are liable for sec_6662 accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code relating to the years in issue and all rule references are to the tax continued findings_of_fact during and years in issue charles okonkwo was a cardiologist and his wife cecilia worked in his medical practice their principal_residence bel air residence was in the bel air neighborhood of los angeles california petitioners in purchased a vacant lot in woodland hills california in constructed a single-family house on the lot and through attempted to sell it they ceased their sales efforts in and through rented the woodland hills house for dollar_figure per month to an unrelated tenant from through date petitioners’ daughter resided in the woodland hills house and paid rent of dollar_figure per month during this time petitioners resumed their sales efforts and routinely cleaned the woodland hills house harry stiritz jr a certified_public_accountant c p a with real_estate investment experience prepared petitioners’ returns using estimates of certain deductions that mr okonkwo conveyed during their conversations petitioners timely filed form sec_1040 u s individual_income_tax_return relating to the years in issue on schedule a itemized_deductions of their form_1040 they continued court rules_of_practice and procedure reported dollar_figure of mortgage interest relating to the bel air residence on schedule e supplemental income and loss petitioners indicated that the woodland hills house was rental real_estate and reported rent of dollar_figure total expenses ie mortgage interest taxes insurance and depreciation of dollar_figure and a net_loss of dollar_figure on form_8582 passive_activity_loss limitations they characterized their schedule e net_loss as passive before he prepared their and returns mr stiritz noticed and asked petitioners about the significant decrease in their rental income relating to the woodland hills house in response petitioners informed him that the decrease was attributable to the previous tenant’s moving out of and their daughter’s moving into the house on schedules c profit or loss from business of their and form sec_1040 respectively petitioners reported gross_receipts of dollar_figure and dollar_figure total expenses of dollar_figure and dollar_figure and net losses of dollar_figure and dollar_figure and indicated that they were in the construction business during respondent’s examination and pursuant to mr stiritz’ advice petitioners filed a form 1040x amended u s individual_income_tax_return on which they reported on schedule c the income and expenses relating to the woodland hills house and claimed a refund of dollar_figure these items had previously been reported on petitioners’ schedule e on date respondent issued petitioners a notice_of_deficiency relating to in which respondent disallowed the refund claim disallowed dollar_figure of the mortgage interest_deduction relating to the bel air residence and determined that petitioners owed income_tax of dollar_figure and were liable for a sec_6662 accuracy-related_penalty respondent on date issued a notice_of_deficiency relating to and in which respondent disallowed petitioners’ schedule c deductions ie mortgage interest taxes repairs and insurance and adjusted certain itemized_deductions ie mortgage interest relating to the bel air residence taxes and retirement contributions respondent further determined that petitioners held the woodland hills house for the production_of_income that the losses reported pursuant to sec_469 were passive that petitioners owed income_tax of dollar_figure and dollar_figure relating to and respectively and that petitioners were liable for sec_6662 accuracy-related_penalties on date petitioners while residing in california filed a petition with the court on date the court filed respondent’s first amendment to answer in which respondent contended that the deductions at issue are limited pursuant to sec_280a to the amounts of petitioners’ rental income opinion in general a taxpayer may not claim deductions that would otherwise be allowable eg pursuant to sec_212 relating to the use of a dwelling_unit as a residence see sec_280a a dwelling_unit is used as a residence if the taxpayer or a family_member uses it for personal purposes for more than the greater of days a year or of the number of days it is rented at fair rental that year see sec_280a and a respondent contends that petitioners’ deductions relating to the woodland hills house are limited because their daughter resided there see sec_280a c petitioners however contend that they are real_estate developers and rented the woodland hills house to their daughter because their homeowners policy required that the house be occupied petitioners in essence contend that sec_280a is inapplicable petitioners’ daughter’s use of the woodland hills house was personal and is attributed to petitioners see sec_267 sec_280a and a because their daughter did not pay fair rental they do not qualify for an exception to this respondent asserted this contention in his first amendment to answer and accordingly has the burden_of_proof see rule a respondent has however met his burden rule see sec_280a accordingly deductions relating to the woodland hills house are limited to the extent of rental income see sec_280a respondent determined and established that petitioners are liable for a sec_6662 and b accuracy-related_penalty for negligence relating to petitioners did not make a reasonable attempt to comply with the law or maintain adequate books_and_records relating to their return see sec_6662 sec_1_6662-3 income_tax regs indeed mr okonkwo and mr stiritz both readily acknowledged that the claimed mortgage interest_deduction relating to the bel air residence ie the only item adjusted was based on mr okonkwo’s estimate accordingly we sustain respondent’s determination see sec_6664 116_tc_438 petitioners’ understatements of income_tax relating to and exceeded both of the tax required to be shown on the returns and dollar_figure and thus were substantial understatements see sec_6662 petitioners were deductions disallowed pursuant to sec_280a may be carried forward to the succeeding taxable_year we need not determine whether petitioners’ losses were passive pursuant to sec_469 see sec_469 respondent bears and has met his burden of production relating to the sec_6662 and b accuracy-related_penalty see sec_7491 116_tc_438 also negligent relating to their and underpayments to the extent attributable to itemized_deductions all of which were based on mr okonkwo’s erroneous estimates see sec_6662 sec_1_6662-3 income_tax regs petitioners however reasonably relied on mr stiritz’ advice regarding whether their and deductions relating to the woodland hills house were limited by sec_280a mr stiritz a c p a with real_estate investment experience was aware that during and petitioners’ daughter resided in the woodland hills house and did not pay petitioners fair rental petitioners in good_faith relied on his judgment that expenses relating to the house were fully deductible accordingly they are not liable for sec_6662 accuracy-related_penalties relating to the portions of the underpayments attributable to respondent’s sec_280a determinations see sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs petitioners are however liable for sec_6662 accuracy-related_penalties relating to the portions of the underpayments attributable to erroneously claimed itemized_deductions see sec_6662 sec_1_6662-3 income_tax regs respondent has met his burden of production and petitioners bear the burden of proving a defense to the penalties see sec_7491 higbee v commissioner t c pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
